                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

MW CAPITAL FUNDING, INC.,

      Plaintiff,                            Case No. 16-14459

v.                                          HON. GEORGE CARAM STEEH

MAGNUM HEALTH AND REHAB
OF MONROE, LLC, et al.,

     Defendants.
______________________________/

          ORDER DENYING MICHA’S MOTIONS FOR STAY,
       HEARING, AND RECONSIDERATION (Docs. 133, 134, 135)

      MICHA US, LLC seeks reconsideration of the court’s February 12,

2019 order granting Benchmark’s motion for payment. See Doc. 131.

MICHA also seeks a stay of proceedings and an emergency hearing with

regard to its motion to stay.

      The standard for granting a motion for reconsideration is as follows:

             Generally, and without restricting the court’s
             discretion, the court will not grant motions for
             rehearing or reconsideration which merely present
             the same issues ruled upon by the court, either
             expressly or by reasonable implication. The movant
             shall not only demonstrate a palpable defect by
             which the court and the parties have been misled
             but also show that correcting the defect will result in
             a different disposition of the case.

LR 7.1(h)(3).
                                      -1-
     MICHA argues that the court erred in ordering it to pay Benchmark’s

fee as part of the receivership expenses it agreed to pay under the Sale

Order. See Doc. 81 at ¶¶ 1, 11, 23. MICHA contends that it should be

permitted to challenge Benchmark’s performance under the management

agreements as the “assignee” of those agreements. Neither the language

of the Sale Order nor any extrinsic evidence supports MICHA’s alleged

status as an assignee, however. Having re-reviewed the record, including

the transcript of the motion hearing and settlement conference before

Judge Friedman, the court finds that MICHA has not demonstrated a

palpable defect warranting reconsideration. See Doc. 133-2 (transcript) at

19-22, 25-29, 40-47.

     IT IS HERBY ORDERED that MICHA’s motions for reconsideration

(Doc. 133), stay of proceedings (Doc. 134) and hearing (Doc. 135) are

DENIED.

Dated: March 7, 2019
                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH


                              CERTIFICATE OF SERVICE

               Copies of this Order were served upon attorneys of record on
                    March 7, 2019, by electronic and/or ordinary mail.

                                  s/Marcia Beauchemin
                                      Deputy Clerk




                                          -2-
